Citation Nr: 0014074	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-00 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served in the United States Navy from July 1942 
to January 1946.  He also served in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.

The veteran had a hearing before the undersigned Member of 
the Board sitting in Atlanta, Georgia in November 1999.  It 
is unclear from his testimony whether he is raising the issue 
of service connection for tinnitus.  It is requested that the 
RO contact the veteran in order to clarify this matter and, 
thereafter, take the appropriate action.


FINDING OF FACT

The claim of service connection for bilateral hearing loss is 
plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Certain chronic diseases, 
including sensorineural hearing loss, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection: 
"[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

During the November 1999 hearing, the veteran testified that 
during WWII he was the Commanding Officer of a small, 
refrigerated naval vessel in the Pacific.  He stated that he 
was exposed to loud noise from the two 22-mm anti-aircraft 
guns located on each side of the bridge.  He testified that 
he noticed hearing loss shortly after service in 1946.  He 
stated that he worked in an office following service.

A review of the service medical records reflects no complaint 
or finding relative to hearing loss.  The separation 
examination showed hearing acuity for the whispered and 
spoken voice was 15/15 bilaterally.  An audiogram was not 
conducted at that time.  Several reports of physical 
examinations conducted from 1951 to 1964 in conjunction with 
service in the Naval Reserve reflect no complaint or finding 
relative to hearing loss.  Audiograms were not conducted 
during this time period.  There are no service administrative 
records on file.

A VA audiological examination conducted in August 1998 showed 
bilateral sensorineural hearing loss as defined by 38 C.F.R. 
§ 3.385.

To summarize, the veteran is competent to describe inservice 
incidents and symptoms of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the 
Board finds his hearing testimony regarding exposure to 
acoustic trauma during service and subsquent hearing loss is 
credible.  The current medical evidence confirms the presence 
of sensorineural hearing loss.  This evidence when viewed in 
conjunction with his testimony tends to show that his current 
hearing loss may be related to service.  Accordingly, the 
Board finds that the claim is well grounded. 


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded and to this extent 
only, the claim is granted.


REMAND

As previously discussed, the Board has determined that the 
veteran's claim for service connection for bilateral hearing 
loss is well grounded.  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107 (West 1991) has been 
fulfilled.  See Bernard v. Brown, 4. Vet.App. 384 (1994).  
VA's duty to assist the appellant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA medical examinations.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

As previously indicated there are no service administrative 
rcords on file.  In view of these facts, the Board is of the 
opinion that additional development is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should request the National 
Personnel Records Center to submitt a 
copy of the veteran's personnel records.

2.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders in order to determine the 
nature, severity and etiology of any 
hearing loss.  In addition to an 
audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed in 
service and post service history of noise 
exposure.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any hearing loss diagnosed is 
related to the inservice noise exposure.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office. Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

